Citation Nr: 1509822	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in New Orleans, Louisiana.  A transcript of this hearing has been associated with the claims file. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the New Orleans VA Medical Center (VAMC) dated through April 2014 and an April 2014 VA diabetes examination.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to an increased rating for anxiety disorder and diabetes mellitus, type II have been raised by the record in a December 2014 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's peripheral vascular disease was caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

The Veteran contends that his peripheral vascular disease was aggravated by his service-connected diabetes mellitus type II.  As will be discussed herein, the Board finds that the evidence of record raises the theory of entitlement to service connection on a secondary basis.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At the outset, the record evidence establishes that the Veteran has a current diagnosis of peripheral vascular disease.  In August 2006, a routine computed tomographic angiography (CTA) performed at the Ochsner Medical Foundation revealed a juxtarenal aneurysm with a left common iliac occlusion.  In September 2006, the Veteran  was diagnosed with peripheral vascular disease (PVD) and underwent surgery for a juxtarenal abdominal aortic aneurysm repair and artoiliac graft bilaterally.  In an October 2007 private treatment record, the physician stated that the Veteran was "newly diagnosed with diabetes mellitus" although the exact date the diagnosis was not provided.  In September 2008, the Veteran underwent an open juxtarenal aneurysm repair with aortoiliac bypass.  

The Veteran was afforded a VA examination in August 2009.  The VA examiner diagnosed the Veteran with PVD and provided the date of onset as October 2006.  The examiner also diagnosed the Veteran with diabetes and provided the date of onset in 2008.  The examiner referenced the juxtarental aneurysm repair surgeries performed in 2006 and 2008.  The examiner opined that the Veteran's juxtarenal aneurysm and PVD is due to diabetes and found no evidence of neuropathy of the feet upon monofilament examination.  The examiner also provided that the Veteran's PVD is a complication of the diabetes and provided a rationale for this conclusion based on the duration of the Veteran's diabetes.  By way of rationale, the examiner noted that the Veteran has coronary artery disease and lower extremities PVD are exacerbated by diabetes.  The Veteran has had an MI with stents placed in 1996 and 2008 and a renal aneurysm repair in 2006.  

In a January 2010 addendum opinion, the August 2009 examiner opined that it is "possible" that the Veteran's diabetes and hypertension aggravated his PVD, however it is not clinically possible to differentiate the effects of natural progression of CAD or PVD from any aggravation possibly caused by diabetes or hypertension.  The examiner concluded that both hypertension and diabetes are major risk factors for arteriosclerotic vascular disease, so the possibility of aggravation is there automatically.  

In May 2012, the Veteran was provided a VA examination which continued to diagnose him with PVD with the date of onset in 2008.  The examiner found mild, incomplete diabetic peripheral neuropathy of the upper right and left extremities.  With regard to the lower extremities, the examiner found moderate incomplete paralysis for both sides.  The examiner also found incomplete paralysis of the ulnar and femoral nerve.  However, the examiner did not provide an opinion as to the etiology of the diabetic peripheral neuropathy condition.

At the November 2013 Board hearing, the Veteran testified that he developed PVD prior to his diabetes condition but could not recall the exact date.  He described his PVD symptoms to include leg aches, inability to stand or walk.  The Veteran also testified that his diabetes has caused a myriad of problems including aggravation of his PVD. 

Treatment records from the New Orleans VA Medical Center (VAMC) dated through April 2014 revealed continued diagnosis, treatment, and counseling for peripheral vascular disease.  

Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection on a secondary basis for peripheral vascular disease are met.  The August 2009 and January 2010 opinions found that the Veteran's peripheral vascular disease was aggravated by his diabetes.  These opinions were based upon a review of the Veteran's records, to include private and VA treatment records, which revealed a diagnosis for peripheral vascular disease in September 2006 and the Veteran underwent two juxtarental aneurysm repair surgeries in 2006 and 2008.  The Veteran was diagnosed with diabetes mellitus around October 2007, and the VA examiner opined that diabetes is a major risk factor for arteriosclerotic vascular disease, so the possibility of aggravation is automatic.  Moreover, the Veteran has consistently reported that since his diagnosis of diabetes, he has experienced a myriad of symptoms including worsening of his PVD.  Again, the Board observes that the Veteran, as a layperson, is competent to report events within the realm of his personal experience.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In sum, the record contains competent and probative opinions indicating that the Veteran's peripheral vascular disease was aggravated by his service-connected diabetes.  There is no contrary opinion of record.  As the medical opinion evidence on the question of nexus between the peripheral vascular disease and the service-connected diabetes is, essentially, in relative equipoise, the Board finds that the benefit of the doubt rule is applicable.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that service connection on a secondary basis for peripheral vascular disease is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for peripheral vascular disease is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


